In this case Mr. Chief Justice TERRELL, Mr. Justice WHITFIELD and Mr. Justice BROWN are of the opinion that the decree appealed from should be affirmed, while Mr. Justice ELLIS, Mr. Justice STRUM and Mr. Justice BUFORD are of the opinion that said decree should be *Page 858 
reversed, and there being no prospect of a change of judicial opinion, the decree will be affirmed upon the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51; Pensacola Electric Co. v. Humphreys, 61 Fla. 389, 54 So. R. 452; Quigg, Chief of Police, v. Radel, 86 Fla. 197, 97 So. R. 380, and State ex rel. Amos v. Hamwey, 87 Fla. 55, 100 So. R. 796; Yarnell v. Gregory, 88 Fla. 91, 101 So. R. 37; Broaddus v. Theurer, 92 Fla. 1107, 111 So. R. 110; Cravatt v. Pierson,93 Fla. 935, 113 So. R. 94.
Decree affirmed.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.